17 Mich. App. 713 (1969)
170 N.W.2d 313
ROYAL
v.
McNULTY
Docket No. 6,440.
Michigan Court of Appeals.
Decided June 24, 1969.
Leave to appeal denied February 12, 1970.
*714 Robert W. Moss, for plaintiffs.
Vandeveer, Doelle, Garzia, Tonkin & Kerr, for defendants.
BEFORE: HOLBROOK, P.J., and McGREGOR and BRONSON, JJ.
Leave to appeal denied February 12, 1970. See 363 Mich. 766.
PER CURIAM:
Plaintiffs brought this civil action to recover for the alleged negligence of the defendants, charging that the defendants failed to use reasonable care in the conduct of their operations so that a scaffolding upon which the injured plaintiff, Ivan Royal, was working tilted, causing his injury.
At the conclusion of the plaintiffs' opening statement the defendants made a motion to dismiss. The plaintiffs then requested to amend their pleadings. This was allowed by the court and it was accomplished orally. The trial court ruled upon the motion to dismiss and held that as a matter of law the facts pleaded in the pleadings including the amendments subsequent to the opening statement and the plaintiffs' opening statement failed to describe any duty of care owed by defendants to the plaintiffs. This court agrees with that ruling.
There is no duty on the part of general contractors to provide a safe place upon which the subcontractor can erect his scaffolding when buildings are under construction. Groleau v. Hallenbeck (1954), 340 Mich. 519. Since it was the subcontractor who erected the scaffolding, the general contractor had *715 no right to exercise control nor did he have a duty of inspection. Munson v. Vane-Stecker Company (1956), 347 Mich. 377.
It also appears to this Court that bricklayers are sought out by a general contractor for their specific skills. It, therefore, is not reasonable to assume that the general contractor should be required to substitute its judgment for that of the plaintiff or his employer who hold themselves to be proficient in this area of construction. Dees v. L.F. Largess Company (1965), 1 Mich. App. 421.
Viewing the pleadings and opening statement in the light most favorable to the plaintiffs, this Court is constrained to hold that the judgment of the lower court was correct.
Affirmed. Costs to defendants.